— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered August 4, 1976, convicting him of murder in the second degree and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and a new trial ordered. At the joint trial of appellant and his codefendant, Rafael Cruz, the latter’s confession implicating appellant was admitted into evidence unredacted. Neither defendant testified at trial. Cruz, however, testified at a Huntley hearing at which he denied ever having made the confession. Accordingly, appellant’s attorney declined to cross-examine Cruz at the hearing. As a general rule, the so-called Bruton rule (Bruton v United States, 391 US 123), prohibiting the admission of the unredacted confession of a nontestifying codefendant, does not apply if the codefendant testified at a Huntley hearing, wherein the defendant was afforded the right of confrontation (People v Stanbridge, 26 NY2d 1, cert den 398 US 911). However, the Bruton problem subsists where the codefendant testified at the hearing that he did not make a confession (People v Oldring, 42 AD2d 737). Under these circumstances, there was no reason for appellant’s defense counsel to cross-examine Cruz at the hearing. Appellant was deprived of his right of meaningful confrontation and a new trial is therefore required. Hopkins, J. P., Lazer, Cohalan and Martuscello, JJ., concur.